Judgment of the County Court, Queens County, convicting the defendant of violating section 1053-a of the Penal Law (criminal negligence in the operation of a vehicle, resulting in death), unanimously affirmed, Assuming it was ¡error not tq have permitted the .defendant to show that Mrs, *1033Reiser, one of the passengers in complainant’s car and the People’s witness, had consulted a lawyer about suing for damages for personal injuries suffered by her, the claimed error .was harmless, and, as defendant’s guilt was convincingly proved, the alleged error must be disregarded. (Code Grim. Pro., § 542.) Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.